Order entered January 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01477-CV

             JAMES DAVID HORTON AND JEFFREY HORTON, Appellant

                                                V.

 KIMBERLY A. STOVALL INDIVIDUALLY, AND STOVALL & ASSOCIATES, P.C.,
                             Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-04197-J

                                            ORDER
       The Court has reviewed the clerk’s record. The clerk’s record does not include the Plea

in Intervention filed July 24, 2013. We ORDER Felicia Pitre, District Clerk of Dallas County,

Texas to file within FIVE(5) days of the date of this order a supplemental clerk’s record

including the July 24, 2013 Plea in Intervention.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE